      Case 1:21-mj-00225-RMM Document 1 Filed 02/11/21 Page 1 of 1




                           District of Columbia




          Defendant(s)




Code Section                                  Offense Description




                                                            Complainant’s signature


                                                             Printed name and title




                                                               Judge’s signature


                                                             Printed name and title
